Title: From Thomas Jefferson to James Madison, 5 February 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Feb. 5. 1806.
                        
                        I think the District atty of N.Y. should be immediately instructed to investigate the expedition of the
                            Leander, & of every person concerned in it; and to learn how it has happened that the officers of the government at that
                            place should have paid no attention & given no information of it while going on. on the report of the Atty to us we
                            may decide what shall be done.
                        
                            Th:J.
                        
                    